UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT = * ee
r | L ol

IN THE MATTER OF AN APPLICATION : DOCKET NO. 109 MAY -q PB 9, 3b
FOR A SEARCH WARRANT FOR :

THE PREMISES KNOWN AND : HA m ( 1S es WihGe te
DESCRIBED AS OMNIVIEW CAPITAL : BRIDGEPORT cy
ADVISORS LLC, LOCATED AT 140
ROWAYTON AVE, SUITE C, December 5, 2017
NORWALK, CONNECTICUT 06853

MOTION TO UNSEAL SEARCH WARRANT,
SEARCH WARRANT APPLICATION AND AFFIDAVIT

The United States of America, by John H. Durham, United States Attorney for the
District of Connecticut, by Harold H. Chen, Assistant United States Attorney, moves the Court

for an order unsealing the search warrant, search warrant application and affidavit for this

matter.
Respectfully submitted,

JOHN H. DURHAM
UN]JTED STATES ATTORNEY
H

Ug —~

ASSISTANT UNITED STATES ATTORNEY
Federal Bar. No. ct24432

United States Attorney’s Office

1000 Lafayette Boulevard, 10" Floor
Bridgeport, CT 06604

(203) 696-3000 / (203) 579-5575 (Fax)
Harold.Chen@usdoj.gov

oa
